Case 5:18-cv-01882-JGB-SHK Document 164-8 Filed 01/22/20 Page 1 of 11 Page ID
                                  #:3920




                    EXHIBIT 3
Case 5:18-cv-01882-JGB-SHK Document 164-8 Filed 01/22/20 Page 2 of 11 Page ID
                                  #:3921




                                                                 Exhibit 3, Page 33
Case 5:18-cv-01882-JGB-SHK Document 164-8 Filed 01/22/20 Page 3 of 11 Page ID
                                  #:3922




                                                                 Exhibit 3, Page 34
Case 5:18-cv-01882-JGB-SHK Document 164-8 Filed 01/22/20 Page 4 of 11 Page ID
                                  #:3923




                                                                 Exhibit 3, Page 35
Case 5:18-cv-01882-JGB-SHK Document 164-8 Filed 01/22/20 Page 5 of 11 Page ID
                                  #:3924




                                                                 Exhibit 3, Page 36
Case 5:18-cv-01882-JGB-SHK Document 164-8 Filed 01/22/20 Page 6 of 11 Page ID
                                  #:3925




                                                                 Exhibit 3, Page 37
Case 5:18-cv-01882-JGB-SHK Document 164-8 Filed 01/22/20 Page 7 of 11 Page ID
                                  #:3926




                                                                 Exhibit 3, Page 38
Case 5:18-cv-01882-JGB-SHK Document 164-8 Filed 01/22/20 Page 8 of 11 Page ID
                                  #:3927




                                                                 Exhibit 3, Page 39
Case 5:18-cv-01882-JGB-SHK Document 164-8 Filed 01/22/20 Page 9 of 11 Page ID
                                  #:3928




                                                                 Exhibit 3, Page 40
Case 5:18-cv-01882-JGB-SHK Document 164-8 Filed 01/22/20 Page 10 of 11 Page ID
                                  #:3929




                                                                  Exhibit 3, Page 41
Case 5:18-cv-01882-JGB-SHK Document 164-8 Filed 01/22/20 Page 11 of 11 Page ID
                                  #:3930




                                                                  Exhibit 3, Page 42
